DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) and further in view of Fernandez et al. (US Patent No. 5,518,832).
Regarding Claim 9, Li discloses in Figs. 1 and 5 a method of handling a detected fault condition ([0018] and [0023], wherein an undesired condition such as a micro-shorting connection is a condition of a damaged battery and therefore is a fault condition, as evidenced by [0022] of the instant specification) in a battery ([0019], wherein the battery includes a plurality of cells 102_1-102_N).
Li further discloses wherein the application of the battery is not particularly limited ([0002]). Specifically, Li discloses wherein the battery may be used in a laptop ([0002]), wherein a laptop can send and receive electronic communications and therefore is a communications device as evidenced by [0021] of the instant specification. Thus, modified Li discloses wherein the battery may be a communications device battery ([0002]).
It would have been obvious to one of ordinary skill in the art to utilize the battery of Li in a communications device, as disclosed by Li, such that the battery is a communications device battery, as the application of the battery is not particularly limited, wherein a skilled artisan would have reasonable expectation that such would successfully power a communications device.
Modified Li further discloses in Figs. 1 and 5 the method comprising: receiving a fault signal at a data line (not labeled, see communication line between the battery cells 102_1-102_N, the processor 118, and the driver 122 in Fig. 1) of the communications device battery ([0019], 102_1-102_N) (Fig. 5, 504-508, [0019], [0023]), the fault signal indicating that at least a first cell of a plurality of cells in the communications device battery ([0019], 102_1-102_N) has 
Modified Li discloses a thermistor (104_1-104_N) and a decoder (driver 122, wherein the driver, upon receiving a fault signal, is operable to activate the switch and therefore is a decoder as evidenced by [0004] of the instant specification) and further discloses wherein the protective actions are not particularly limited so long as they prevent the cells of the communications device battery from being damaged or from generating a safety issue such as an explosion or fire ([0025]). Specifically, modified Li discloses wherein the protective actions include activating switches 142 and/or 144 in order to cut off a charging or discharging current flowing through the battery ([0025]).
However, modified Li does not disclose interrupting a thermistor by activating a switch coupled to a decoder coupled to the data line, thereby simulating that a temperature of at least a portion of the battery has reached an outer limit.
Fernandez teaches in Fig. 1 a system for recharging a battery cell (C1, L19-20) that ensures that charging of a battery ceases when the appropriate control information is received from the battery (C2, L49-52). Specifically, Fernandez teaches a battery (100) and a charging system (105), wherein upon receiving a signal at a data line (106) of the battery (100) (C2, L67-C3, L7),  a thermistor (113) is interrupted by activating a switch (111) coupled to a decoder (103) coupled to the data line (106), thereby simulating that a temperature of at least a portion of the communications device battery (100) has reached an outer limit (C3, L37-45). In response 
It would have been obvious to one of ordinary skill in the art to implement a switch corresponding to the thermistor of modified Li in the system of modified Li, such that the thermistor switch is coupled to the decoder and the data line of modified Li, as taught by Fernandez, and further utilize the simulated high battery temperature condition, as taught by Fernandez, as the protective action of modified Li, as the protective action is not particularly limited so long as it prevents the cells of the communications device battery from being damaged or from generating a safety issue such as an explosion or fire, wherein a skilled artisan would have reasonable expectation that such would successfully cease charging of the communications device battery when the appropriate control information is received, as desired by modified Li.
Modified Li further discloses allowing the communications device battery ([0019], 102_1-102_N of Li) to power a communications device coupled to the communications device battery ([0002] of Li, wherein the communications device battery is utilized in a communications device as set forth above and consequently must necessarily be coupled to the communications device it in order to successfully power it).
Moreover, modified Li discloses wherein in operation, if a processor (118) detects the presence of a fault condition (i.e. receives a fault signal), the processor (118) can perform protective actions accordingly ([0025]). For example, when the processor (118) detects that a 
Thus, modified Li discloses wherein subsequent to receiving the fault signal, the communications device battery ([0019], 102_1-102_N of Li) powers the communications device ([0025]) and consequently modified Li discloses allowing the communications device battery ([0019], 102_1-102_N of Li) to power a communications device coupled to the communications device battery ([0019], 102_1-102_N of Li) ([0002]) subsequent to receiving the fault signal ([0025]).
Regarding Claim 11, modified Li discloses all of the limitations as set forth above. Modified Li further discloses flagging that the fault signal has been received ([0025] of Li, wherein the processor 118 can generate an alarm or alert signal to inform a user of the fault signal).
Regarding Claim 13, modified Li discloses all of the limitations as set forth above. Modified Li further discloses in the teachings of Fernandez sending a signal on a monitor line (not labeled, see monitor line electrically connecting the thermistor 113 to a power supply device 105 in Fig. 1 of Fernandez) indicating that the thermistor (113 of Fernandez) has been interrupted (C3, L37-45 and Fig. 1 of Fernandez, wherein the switch 111 that interrupts the thermistor 133 to simulate a high battery temperature condition signals to the power supply device 105 to reduce the charging).
It would have been obvious to one of ordinary skill in the art to implement a monitor line in the system of modified Li and further send a signal on the monitor line indicating that the thermistor of modified Li has been interrupted, as disclosed by modified Li in the teachings of 
Regarding Claim 14, modified Li discloses all of the limitations as set forth above. Modified Li further discloses wherein the interrupting the thermistor (104_1-104_N of Li) comprises shorting the thermistor (104_1-104_N of Li) (C3, L24-26 of Fernandez).
Regarding Claim 21, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (not labeled, see communication line between the battery cells 102_1-102_N, the processor 118, and the driver 122 in Fig. 1 of Li) of the communications device battery ([0019], 102_1-102_N of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li).
Modified Li further discloses in the teachings of Fernandez wherein sending a signal on a monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 105) indicating that the thermistor (113 of Fernandez) has been interrupted comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) that is operable to charge the communications device battery (100 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100)

It would have been obvious to one of ordinary skill in the art to utilize a power supply in the system of modified Li, as disclosed by modified Li in the teachings of Fernandez, in order to successfully charge the communications device battery of modified Li and consequently be able to power the communications device of modified Li, as desired by modified Li.
Furthermore, it would have been obvious to one of ordinary skill in the art to send a signal to the power supply of modified Li that is operable to charge the communications device battery modified Li, such that the power supply performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li in the teachings of Fernandez, wherein the protective action comprises preventing or disabling charging the communications device battery, as disclosed by modified Li, in order to prevent the communications device battery from being damaged and/or prevent the generation of a safety issue, wherein the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) in view of Fernandez et al. (US Patent No. 5,518,832), as applied to Claim 11 above, and further in view of Pickel (US PGPub 2011/0126082).
Regarding Claim 12, modified Li discloses all of the limitations as set forth above. Modified Li discloses flagging that the fault signal has been received ([0025] Li, wherein the 
However, modified Li does not explicitly disclose wherein such comprises writing to a latch.
Pickel teaches in Fig. 4 a method of handling a detected fault condition, the method comprising: receiving a fault signal (406) and flagging that the fault signal has been received (408), wherein the flagging that the fault signal has been received comprises writing to a latch in order to register data identifying the nature of the particular fault signaled ([0056], [0059]-[0062]).
It would have been obvious to one of ordinary skill in the art to implement a latch in the system of modified Li and further write to the latch when the flagging the fault signal has been received, as taught by Pickel, in order to register data identifying the nature of the particular fault signaled, wherein a skilled artisan would have reasonable expectation that such could successfully be done in the system of modified Li so as to communicate to a user that a fault condition has occurred, as desired by modified Li.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) in view of Fernandez et al. (US Patent No. 5,518,832), as applied to Claim 9 above, and further in view of Terada et al. (US PGPub 2016/0327612).
Regarding Claim 13, modified Li discloses all of the limitations as set forth above. Assuming for the sake of argument that Fernandez of modified Li does not further teach 
While modified Li discloses wherein the thermistor (104_1-104_N of Li has been interrupted (C3, L37-45 of Fernandez), modified Li does not explicitly disclose sending a signal on a monitor line indicating that that the thermistor has been interrupted.
Terada teaches that when an excessive current is flowed for charging or discharging secondary batteries or when the secondary batteries are excessively charged or discharged, the property of the batteries is assumed to be deteriorated, and therefore it is desired to monitor the states of the battery cells and control them as needed ([0040]). In response, Terada teaches a method of controlling a power supply in a device including a battery by wireless signals with high reliability ([0009]). Specifically, Terada teaches the method comprising triggering an action ([0073], S101, wherein the controller 15 starts operation of a power supply control device 1). Terada further teaches sending a signal on a monitor line (not labeled, see monitor line electrically connecting the controller 15 and the power supply device 1 in Fig. 1) indicating the results of the action ([0073], S103). 
It would have been obvious to one of ordinary skill in the art to implement a monitor line in the system of modified Li and further send a signal on the monitor line of indicating that an action has been performed, as taught by Terada such as the thermistor being interrupted in modified Li, in order to indicate the results of the action, wherein a skilled artisan would have reasonable expectation that such would successfully indicate that that the thermistor has been interrupted as desired by modified Li.
Claim 21, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (not labeled, see communication line between the battery cells 102_1-102_N, the processor 118, and the driver 122 in Fig. 1 of Li) of the communications device battery ([0019], 102_1-102_N of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li).
Modified Li further discloses wherein sending a signal on a monitor line (not labeled, see monitor line electrically connecting the controller 15 and the power supply device 1 in Fig. 1 of Terada) indicating that the thermistor (113 of Fernandez) has been interrupted ([0073], S103 of Terada, C3, L37-45 and Fig. 1 of Fernandez, as rendered obvious above) comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) that is operable to charge the communications device battery (100 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100)
Moreover, modified Li discloses wherein the protective actions include preventing or disabling charging or discharging to the communications device battery ([0019], 102_1-102_N of Li) in order to prevent the communications device battery ([0019], 102_1-102_N of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).

Furthermore, it would have been obvious to one of ordinary skill in the art to send a signal to the power supply of modified Li that is operable to charge the communications device battery modified Li, such that the power supply performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li in the teachings of Fernandez, wherein the protective action comprises preventing or disabling charging the communications device battery, as disclosed by modified Li, in order to prevent the communications device battery from being damaged and/or prevent the generation of a safety issue, wherein the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) in view of Fernandez et al. (US Patent No. 5,518,832), as applied to Claim 13 above, and further in view of Dao et al. (US PGPub 2012/0249334).
Regarding Claim 22, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (not labeled, see communication line between the battery cells 102_1-102_N, the processor 118, and the driver 122 in Fig. 1 of Li) of the communications device battery ([0019], 102_1-102_N of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li), wherein the protective actions include preventing or disabling 
Modified Li further discloses wherein the communications device battery ([0019], 102_1-102_N of Li) is utilized in a communications device ([0002] of Li, as rendered obvious above) and consequently modified Li discloses wherein the communications device battery ([0019], 102_1-102_N of Li) is in electrical communication with the communications device. 
Moreover, modified Li discloses in the teachings of Fernandez wherein sending a signal on a monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 105) indicating that the thermistor (113 of Fernandez) has been interrupted comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100)
However, modified Li discloses wherein the method comprises sending the signal to a power supply and consequently modified Li does not disclose wherein sending a signal on the monitor line indicating that the thermistor has been interrupted comprises sending a signal to the communications device, and the method further comprises the communications device 
	Dao teaches a battery management system that can monitor the temperature of a battery, wherein when the management system detects a fault condition, the management system can take measures to prevent damage to itself or the battery ([0030]). Specifically, Dao teaches wherein when a fault signal is detected, sending a signal to any component and/or device to stop charging or discharging the battery ([0062]).
	It would have been obvious to one of ordinary skill in the art to send a signal to the communications device of modified Li, as taught by Dao, such that the communications device performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li, wherein the protective action comprises preventing or disabling charging the communications device battery, as disclosed by modified Li, in order to prevent the communications device battery from being damaged, as desired by modified Li, wherein the communications device is in electrical contact with the communications device battery and consequently the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Regarding Claim 23, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (not labeled, see communication line between the battery cells 102_1-102_N, the processor 118, and the driver 122 in Fig. 1 of Li) of the communications device battery ([0019], 102_1-102_N of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li), wherein the protective actions include preventing or disabling 
Modified Li further discloses wherein the communications device battery ([0019], 102_1-102_N of Li) is utilized in a communications device ([0002] of Li, as rendered obvious above) and consequently modified Li discloses wherein the communications device battery ([0019], 102_1-102_N of Li) is in electrical communication with the communications device. 
Modified Li further discloses in the teachings of Fernandez wherein sending a signal on a monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 105) indicating that the thermistor (113 of Fernandez) has been interrupted comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action, such as refraining from preventing the communications device battery from discharging to the communications device in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100 and consequently refrains from preventing the communications device battery from discharging).
However, modified Li does not explicitly disclose wherein sending a signal on a monitor line indicating that the thermistor has been interrupted comprises sending the signal to the communications device, and the method further comprises the communications device 
	Dao teaches a battery management system that can monitor the temperature of a battery, wherein when the management system detects a fault condition, the management system can take measures to prevent damage to itself or the battery ([0030]). Specifically, Dao teaches wherein when a fault signal is detected, sending a signal to a component and/or device to stop charging the battery ([0062]).
	It would have been obvious to one of ordinary skill in the art to send a signal to the communications device of modified Li, as taught by Dao, such that the communications device performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li, wherein the protective action refraining from preventing the communications device battery from discharging to the communications device, as disclosed by modified Li in the teachings of Fernandez, in order to prevent the communications device battery from being damaged, as desired by modified Li, wherein the communications device is in electrical contact with the communications device battery and consequently the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) in view of Fernandez et al. (US Patent No. 5,518,832) and Terada et al. (US PGPub 2016/0327612), as applied to Claim 13 above, and further in view of Dao et al. (US PGPub 2012/0249334).
Claim 22, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (not labeled, see communication line between the battery cells 102_1-102_N, the processor 118, and the driver 122 in Fig. 1 of Li) of the communications device battery ([0019], 102_1-102_N of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li), wherein the protective actions include preventing or disabling charging or discharging to the communications device battery ([0019], 102_1-102_N of Li) in order to prevent the communications device battery ([0019], 102_1-102_N of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).
Modified Li further discloses wherein the communications device battery ([0019], 102_1-102_N of Li) is utilized in a communications device ([0002] of Li, as rendered obvious above) and consequently modified Li discloses wherein the communications device battery ([0019], 102_1-102_N of Li) is in electrical communication with the communications device. 
Modified Li further discloses wherein sending a signal on a monitor line (not labeled, see monitor line electrically connecting the controller 15 and the power supply device 1 in Fig. 1 of Terada) indicating that the thermistor (113 of Fernandez) has been interrupted ([0073], S103 of Terada, C3, L37-45 and Fig. 1 of Fernandez, as rendered obvious above) comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) that is operable to charge the communications device battery (100 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 
However, modified Li discloses wherein the method comprises sending the signal to a power supply and consequently modified Li does not disclose wherein sending a signal on the monitor line indicating that the thermistor has been interrupted comprises sending a signal to the communications device, and the method further comprises the communications device preventing or disabling charging the communications device battery in response to receiving the signal on the monitor line. 
	Dao teaches a battery management system that can monitor the temperature of a battery, wherein when the management system detects a fault condition, the management system can take measures to prevent damage to itself or the battery ([0030]). Specifically, Dao teaches wherein when a fault signal is detected, sending a signal to any component and/or device to stop charging or discharging the battery ([0062]).
	It would have been obvious to one of ordinary skill in the art to send a signal to the communications device of modified Li, as taught by Dao, such that the communications device performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li, wherein the protective action comprises preventing or disabling charging the communications device battery, as disclosed by modified Li, in order to prevent the communications device battery from being damaged, as desired by modified Li, wherein the communications device is in electrical contact with the communications device battery and consequently the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Claim 23, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (not labeled, see communication line between the battery cells 102_1-102_N, the processor 118, and the driver 122 in Fig. 1 of Li) of the communications device battery ([0019], 102_1-102_N of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li), wherein the protective actions include preventing or disabling charging or discharging to the communications device battery ([0019], 102_1-102_N of Li) in order to prevent the communications device battery ([0019], 102_1-102_N of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).
Modified Li further discloses wherein the communications device battery ([0019], 102_1-102_N of Li) is utilized in a communications device ([0002] of Li, as rendered obvious above) and consequently modified Li discloses wherein the communications device battery ([0019], 102_1-102_N of Li) is in electrical communication with the communications device. 
Modified Li further discloses wherein sending a signal on a monitor line (not labeled, see monitor line electrically connecting the controller 15 and the power supply device 1 in Fig. 1 of Terada) indicating that the thermistor (113 of Fernandez) has been interrupted ([0073], S103 of Terada, C3, L37-45 and Fig. 1 of Fernandez, as rendered obvious above) comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) that is operable to charge the communications device battery (100 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line electrically connecting the thermistor 113 to a power supply device 
However, modified Li does not explicitly disclose wherein sending a signal on a monitor line indicating that the thermistor has been interrupted comprises sending the signal to the communications device, and the method further comprises the communications device refraining from preventing the communications device battery from discharging to the communications device in response to receiving the signal on the monitor line. 
	Dao teaches a battery management system that can monitor the temperature of a battery, wherein when the management system detects a fault condition, the management system can take measures to prevent damage to itself or the battery ([0030]). Specifically, Dao teaches wherein when a fault signal is detected, sending a signal to a component and/or device to stop charging the battery ([0062]).
	It would have been obvious to one of ordinary skill in the art to send a signal to the communications device of modified Li, as taught by Dao, such that the communications device performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li, wherein the protective action refraining from preventing the communications device battery from discharging to the communications device, as disclosed by modified Li in the teachings of Fernandez, in order to prevent the communications device battery from being damaged, as desired by modified Li, wherein the communications device is in electrical contact with the communications device battery and consequently the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. 
Regarding amended Claim 9, the Applicant argues that the references cited by the Examiner fail to disclose, teach, or suggest “allowing the communications device battery to power a communications device coupled to the communications device battery subsequent to receiving the fault signal”.
Specifically, the Applicant argues that while [0002] and [0019] of Li, as cited by the Examiner, describe the general use of battery packs in various applications such as laptop computers, fault conditions that can damage a battery cell or generate a safety issue, and the generation of monitoring signals under certain conditions, the Applicant assets that such are silent to “allowing the communications device battery to power a communications device coupled to the communications device battery subsequent to receiving the fault signal”.
The Examiner respectfully disagrees. Li discloses a battery ([0019], 102_1-102_N), wherein the battery may be used in a communications device ([0002], laptop) and therefore one of ordinary skill in the art would have found it obvious to utilize the battery of Li in a communications device with reasonable expectation that such would successfully power a communications device.
Thus, modified Li discloses a communications device battery ([0019], 102_1-102_N) and further discloses allowing the communications device battery ([0019], 102_1-102_N) to power a communications device coupled to the communications device battery ([0002], wherein the communications device battery is utilized in a communications device as set forth above and 
Modified Li further discloses wherein in operation, if a processor (118) detects the presence of a fault condition (i.e. receives a fault signal), the processor (118) can perform protective actions accordingly ([0025]). For example, when the processor (118) detects that a fault condition is present in a first cell of a plurality of battery cells, the processor (118) informs the charging or discharging current flowing through the first cell to be cut off ([0025]).
Therefore, modified Li discloses wherein subsequent to receiving the fault signal, the communications device battery ([0019], 102_1-102_N of Li) powers the communications device ([0025]) and consequently modified Li discloses allowing the communications device battery ([0019], 102_1-102_N of Li) to power a communications device coupled to the communications device battery ([0019], 102_1-102_N of Li) ([0002]) subsequent to receiving the fault signal ([0025]).
Thus, modified Li discloses the limitation “allowing the communications device battery to power a communications device coupled to the communications device battery subsequent to receiving the fault signal” and consequently the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 19, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 23, 2021